Citation Nr: 1030282	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson



INTRODUCTION

The Veteran had active service from January 1982 to February 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In that rating decision, the RO found that the Veteran's 
lumbar spine disability did not warrant a rating in excess of 10 
percent and reduced the evaluation of the Veteran's right knee 
disability from 10 percent to 0 percent (noncompensable).  The 
Veteran's disagreement with the ratings assigned led to this 
appeal.  In a May 2005 rating decision, the RO reinstated the 10 
percent evaluation for the right knee disability.  

In July 2007 and July 2009, the Board remanded the case for 
additional development, to include providing proper VCAA notice 
and a supplemental statement of the case that specifically 
addressed a March 2007 VA medical record pertaining to treatment 
for a back disability.

The Veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is warranted to address the merits of the 
Veteran's claims.
Specifically, the record reveals that the most recent VA medical 
examination of the lumbar spine and right knee occurred in 
February 2006.  A July 2010 appellant's brief reflects that the 
Veteran's right knee and back pain have worsened since that time.  
In view of the appellant's brief and the time that has passed 
since the examination, the Veteran should be afforded another VA 
examination in order to assess the current severity of the 
Veteran's service-connected lumbar spine and right knee 
disabilities, as well as any neurological manifestations 
associated with the lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination of 
the lumbar spine and right knee to ascertain 
the current level of severity of these 
disabilities.  The examiner should do the 
following:

(a) Conduct range of motion studies of the 
thoracolumbar spine and right knee including 
after repetitive movement accounting for any 
limitations due to pain, weakness, 
fatigability, or incoordination.  Note all 
manifestations present for both disabilities.

(b) State whether the Veteran has ankylosis 
in the thoracolumbar spine.

(c) Assess whether the Veteran has had any 
incapacitating episodes due to flare-ups in 
the thoracolumbar spine in the past 12 
months, and if so, the duration of such 
episodes.

(d) Separately assess any neurological 
impairment as a result of the thoracolumbar 
disability, and state whether any impairment 
is analogous to mild, moderate, or severe 
incomplete paralysis.

A rationale for all opinions must be 
provided.  The claim file must be reviewed in 
conjunction with the examination.

2.  Review the claim file to ensure that the 
foregoing development has been completed and 
arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If either of the benefits sought 
remain denied, issue an SSOC and provide the 
Veteran and his representative an appropriate 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


